             Case 2:20-cv-00741-RFB-EJY Document 6 Filed 04/24/20 Page 1 of 3




 1   STEPHEN KEPPER, ESQ.
     Louisiana Bar No. 34618
 2   INTELLECTUAL PROPERTY CONSULTING, LLC
     400 Poydras Street, Suite 1400
 3   New Orleans, LA 70130
     Telephone:     (504) 322-7166
 4   Facsimile:     (504) 322-7184
     Email: skepper@iplawconsulting.com
 5   Pro Hac Vice Applications to Be Submitted

 6
     JASON M. WILEY, ESQ.
 7   Nevada Bar No. 9274
     E. DANIEL KIDD, ESQ.
 8   Nevada Bar No. 10106
     WILEY PETERSEN
 9   1050 Indigo Drive, Suite 200-B
     Las Vegas, Nevada 89145
10   Telephone:    (702) 910-3329
     Facsimile:    (702) 553-3467
11   Email: jwiley@wileypetersenlaw.com
            dkidd@wileypetersenlaw.com
12
     Attorneys for Plaintiff
13
                                   UNITED STATED DISTRICT COURT
14
                                           DISTRICT OF NEVADA
15
      ESCOBAR INC.,                                       Case No.: 2:20-cv-00741-RFB-EJY
16
                               Plaintiff                  PLAINTIFF ESCOBAR INC.’S
17                                                        CERTIFICATE OF INTERESTED
      v.                                                  PARTIES
18
      DANIEL D. REITBERG,
19
                               Defendant
20

21

22           Pursuant to LR 7.1-1, in all cases, attorneys for private non-governmental parties must identify

23   in the disclosure statement all persons, associations of persons, firms, partnerships, or corporations
                                                   Page 1 of 3
24

25

26
             Case 2:20-cv-00741-RFB-EJY Document 6 Filed 04/24/20 Page 2 of 3




 1   (including parent corporations) that have a direct, pecuniary interest in the outcome of the case. This

 2   representation is made to enable this Court to evaluate possible disqualifications or recusal.

 3           The undersigned attorney of record for Plaintiff ESCOBAR INC., certifies that the following

 4   may have a direct, pecuniary interest in the outcome of this case:

 5           There are no known interested parties other than those participating in the case.

 6           DATED this 24th day of April, 2020.

                                                     Respectfully submitted,
 7
                                                     /s/ Stephen Kepper
 8                                                   STEPHEN KEPPER, ESQ. (LA Bar No. 34618)
                                                     INTELLECTUAL PROPERTY CONSULTING, LLC
 9                                                   400 Poydras Street, Suite 1400
                                                     New Orleans, LA 70130
10                                                   Telephone:     (504) 322-7166
                                                     Facsimile:     (504) 322-7184
11                                                   Pro Hac Vice Applications to Be Submitted

12                                                   AND

13                                                   /s/ Jason Wiley
                                                     JASON M. WILEY, ESQ. (Nevada Bar 9274)
14                                                   E. DANIEL KIDD, ESQ. (Nevada Bar 10106)
                                                     WILEY PETERSEN
15                                                   1050 Indigo Drive, Suite 200-B
                                                     Las Vegas, Nevada 89145
16                                                   Telephone:      (702) 910-3329
                                                     Facsimile:      (702) 553-3467
17
                                                     Attorneys for Plaintiff
18

19

20

21

22

23
                                                    Page 2 of 3
24

25

26
             Case 2:20-cv-00741-RFB-EJY Document 6 Filed 04/24/20 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE

 2           Pursuant to Fed.R.Civ.P. 5, LR IC 4-I, and LR 5-1, I hereby certify that on the 24th day of

 3   April 2020, I electronically filed PLAINTIFF ESCOBAR INC.’S CERTIFICATE OF

 4   INTERESTED PARTIES with the Clerk of Court using the CM/ECF system which will send

 5   notification of such filing to the following:

 6

 7                                                            /s/ Chastity Dugenia
                                                              An Employee of Wiley Petersen
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                     Page 3 of 3
24

25

26
